DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see pages 2 and 3, filed on July 5, 2022, with respect to the rejection of claims 1-4 and 6-13 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive in view of the claim amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of DE 10 2015 207 051 A1 to Hendrik et al. and DE 198 29 442 A1 to Ulrich et al. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 02/061910 A2 to Eisenhaure et al. in view of DE 10 2015 207 051 A1 to Hendrik et al. and DE 198 29 442 A1 to Ulrich et al. 
Eisenhaure et al. clearly teaches an uninterruptible power supply system, comprising: 
an asynchronous machine (10) whose rotor interacts with a flywheel (80); 
wherein the asynchronous machine is fed firstly (see page 6, line 12) from the three-phase supply grid (20) and is fed secondly (see page 6, lines 13-19) with a variable-frequency three-phase current (see page 9, lines 18-30); 
wherein the rotor is fed with variable-frequency three-phase current (see page 4, line 31 to page 5, line 13); 
wherein the rotor is fed from the three-phase supply grid via a frequency converter (see Figure 6); and 
wherein power/time control of the energy charging or energy discharging being provided (see page 3, line 32 to page 4, line 4). 
However, it fails to disclose a power absorption or a power output being controlled in accordance with a speed gradient in accordance with the requirement profile of the grid operator. 
Hendrik et al. discloses a method for synchronizing a synchronous machine with a power network control device and drive device, comprising: 
the use of gradients for the speed (see paragraph [0053]) setpoint. 
Ulrich et al. discloses a motor, comprising: 
the use of requirement profiles (see column 1, lines 25-27) for the operating characteristics of the motor. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the speed gradient parameter disclosed by Hendrik et al. and the use of requirement profiles disclosed by Ulrich et al. on the uninterruptible power supply system disclosed by Eisenhaure et al., for the purpose of controlling the operational parameters of the asynchronous machine according to actual operational conditions and according to a predetermined, desired operational state. 
With regards to claim 2, Eisenhaure et al. discloses: 
the flywheel being connected directly to the rotor of the asynchronous machine (see Figures 1-3, 5, and 6). 
With regards to claim 3, Eisenhaure et al. discloses: 
the flywheel being connected to the rotor of the asynchronous machine via a transmission (see page 9, lines 1-5). 

With regards to claim 4, Eisenhaure et al. discloses: 
the transmission has a transmission ratio that increases the speed of the flywheel with respect to the speed of the rotor (see page 9, lines 1-5). 
With regards to claim 8, Eisenhaure et al. discloses: 
the three-phase supply grid being provided by a distribution grid (see Figure 1). 
With regards to claim 9, Eisenhaure et al. discloses: 
the three-phase supply grid being provided by a transmission grid (see Figure 1). 
With regards to claim 11, Eisenhaure et al. discloses: 
a power absorption or a power output is controlled in accordance with the a measured grid frequency (see page 11, lines 19-28). 
With regards to claim 12, Eisenhaure et al. discloses: 
a power absorption or a power output is controlled in accordance with the a grid frequency gradient (see page 11, lines 19-28). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WO 02/061910 A2 to Eisenhaure et al. in view of DE 10 2015 207 051 A1 to Hendrik et al. and DE 198 29 442 A1 to Ulrich et al. as applied to claims 1-4, 8, 9, 11, and 12 above, further in view of EP 1 098 422 A1 to Gosebruch. 
Eisenhaure et al. in view of Hendrik et al. and Ulrich et al. clearly teach an uninterruptible power supply system as described above (see paragraph 7). 
However, it fails to disclose the transmission being provided with a structure having an infinitely variable transmission ratio. 
Gosebruch discloses a no-break power supply with an electrical machine and a flywheel, comprising: 
a transmission being provided with a structure having an infinitely variable transmission ratio (see paragraph [0007] (page 2, column 2 to page 3, column 3)). 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the infinitely variable transmission disclosed by Gosebruch on the uninterruptible power supply system disclosed by Eisenhaure et al. in view of Hendrik et al. and Ulrich et al., for the purpose of keeping the output speed constant when the input speed varies. 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        July 19, 2022